CONFIDENTIAL
 
AMENDMENT TO THE OPTION AGREEMENT




THIS AMENDMENT IS MADE TO THE OPTION AGREEMENT concerning UM 5070, with an
effective date of July 1, 2014 (hereinafter called the "Effective Date"), by and
between THE UNIVERSITY OF MISSISSIPPI, NATIONAL CENTER FOR NATURAL PRODUCTS
RESEARCH, with a principal address at University, Mississippi 38677 (hereinafter
called "UM"), and NEMUS, a California corporation with a principal address at
16440 Bake Parkway, Suite 150, Irvine, CA 92618 (hereinafter called "NEMUS).  
The Effective Date of this Amendment is August 15, 2014.


The Parties hereby agree to the following changes to the Option Agreement:


UM hereby waives the *** per month option fee and extends the term of the Option
Period beyond October 15, 2014 to provide UM more time to assemble additional
technical information ("Additional Information") on UM 5070 in order for NEMUS
to conduct due diligence. The Parties will execute a second amendment to the
Option Agreement that will detail among other things a new expiration date for
the Option Agreement at the time that UM provides NEMUS with the Additional
Information.


IN WITNESS WHEREOF, each of the parties hereto has caused this agreement to be
duly executed by its legally authorized agent on the day and year indicated
below.
 




THE UNIVERSITY OF MISSISSIPPI
 
 
 
By:
/s/ WALTER G. CHAMBLISS
8/15/14
Name:
Walter G. Chambliss, Ph.D
Date
Title:
Director of Technology Management
 
 
Office of Research and Sponsored Programs
 
 
 
 
Acknowledged:
 
 
 
By:
/s/ MAHMOUD A. ELSOHLY
8/15/14
Name:
Mahmoud A. ElSohly, Ph.D.
Date
Title:
Research Professor, National Center for Natural Products Research
 
 
 
NEMUS, a California Corporation
 
 
 
By:
/s/ REG A. LAPHAM
8/14/14
Name:
Reg A. Lapham
Date
Title:
CEO
 


 
 
*** Certain confidential information contained in this document, marked with
three asterisks (***), has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.